     Case 2:20-cv-08707-JAK-PVC Document 11 Filed 01/19/21 Page 1 of 2 Page ID #:209



 1

 2

 3

 4

 5

 6

 7

 8

 9                         UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11

12
      UNITED STATES OF AMERICA,   )            No. 2:20-cv-08707 JAK (PVCx)
13                                )
14               Plaintiff,       )            ORDER RE STIPULATION FOR
                                  )            ENTRY OF CONSENT JUDGMENT
15    vs.                         )            (DKT. 10)
16                                )
      PUBLIC SAFETY TECHNOLOGIES, )            JS-6
17    INC., LICENSEE OF STATION   )
18    WQJM334,                    )
                                  )
19               Defendant.       )
20

21
            Based on a review of the Stipulation for Entry of Consent Judgment (the
22
      “Stipulation” (Dkt. 10)), sufficient good cause hase been shown for the requested
23

24 relief. Therefore, the Stipulation is APPROVED, and it is ORDERED that

25
      Plaintiff shall have judgment against Defendant Public Safety Technologies, Inc.,
26
      Licensee Of Station WQJM334 as follows:
27

28          1.    Defendant shall pay to the United States the sum of $27,183.25,
     Case 2:20-cv-08707-JAK-PVC Document 11 Filed 01/19/21 Page 2 of 2 Page ID #:210



 1                consisting of the principal balance of $25,000.00; costs of $83.25; and
 2
                  attorneys fees of $2,100.00.
 3

 4          2.    Except as noted above, each party to this Action shall bear its own
                  costs.
 5

 6
      IT IS SO ORDERED.
 7

      DATED: January 19, 2021
 8
                                           ________________________________
 9                                         John A. Kronstadt
                                           United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
